Title: From Thomas Jefferson to Edmund Randolph, 28 December 1808
From: Jefferson, Thomas
To: Randolph, Edmund


                  
                     Dear Sir
                     
                     Washington Dec. 28.
                  
                  I recieved yesterday your favor of the 22d. it was the first information I had had of the sentence against Moss, the District attorney not having written to me as you supposed. I referred the case to the Post M. Gl. who in his answer says ‘his is not a single crime, but a series of crimes for months, if not years. there were found upon him between 1300. & 1500. D. which he had robbed in small sums.’   you are sensible that the legislature having made stripes a regular part of the punishment, that the pardoning them cannot be a thing of course, as that would be to repeal the law, but that extraordinary & singular considerations are necessary to entitle the criminal to that remission. the information of the P.M.G. marks such an habitual depravity of mind, as leaves little room to suppose that any facts can countervail it; and the robbery of the mail is now become so frequent & great an evil that the moment is unfavorable to propositions of relaxation. still I shall be ready to recieve & consider any testimony in his favor which his friends may bring forward, and will do on it whatever I may believe to have been the intention of the legislator in confiding the power of pardon to the Executive. the opinion of the judges who sat in the cause I have ever required as indispensable to ground a pardon. a copy of the judgment is also necessary I have taken the liberty of troubling you with these observations because I have recieved no application but your letter, and lest, on the contrary supposition, his case might suffer for want of information. Accept my salutations and assurances of friendly esteem & respect.
                  
                     Th: Jefferson
                     
                  
               